Citation Nr: 1726789	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for shortness of breath.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran







ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the Board in a hearing in October 2013.  The hearing transcript was associated with the claims file and reviewed prior to this decision. 

This matter was most recently before the Board in May 2016, where the Board granted service connection for diabetes mellitus II and remanded the issue of entitlement to service connection for shortness of breath.

The issue of service connection for a right eye disability has been raised by the Veteran in a March 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In a May 2016 decision and remand, the Board ordered an addendum medical opinion to the Veteran's March 2015 VA examination, instructing the examiner to opine as to the following:  

a.  Is shortness of breath or any associated respiratory disability at least as likely as not related to service?

b.  Did current shortness of breath at least as likely as not begin during active service (from December 1969 to August 1996)?

The examiner should provide detailed rationale for the opinions offered and consider all lay and medical evidence of record, including: the Veteran's reports of continuous symptoms; an April 1996 report of shortness of breath on a medical questionnaire; an April 1996 report of medical history that notes shortness of breath from 1971 to 1985, usually daily, treated symptomatically, and with no problems since leaving the paint shop; and a pulmonary function test to diagnose symptoms of dyspnea in March 1990.  

(Emphasis in original).

In November 2016, the March 2015 examiner provided an addendum opinion, in which he again opined that it was less likely than not that the Veteran's shortness of breath or any other associated respiratory disability was related to the Veteran's active duty service, and that it was less likely than not that "the [V]eteran's shortness of breath incurred in or was caused by the complaints during service."  In support of those opinions, the examiner noted that the Veteran was seen complaining of shortness of breath on several occasions during service, noted that X-rays of the Veteran's chest were normal throughout service, and further stated that "[t]here is no medical evidence to show the manifes[t]ation of a chronic underlying disorder while in service."  The examiner also stated that "[t]he [V]eteran's current breathing symptoms are related to reactive air way disease that was diagnosed in [D]ecember 2013."  

Although the examiner made passing reference to the Veteran's reports of shortness of breath during service, he did not appear to consider all of the lay and medical evidence of record in his opinion, most notably omitting any mention of the pulmonary function tests provided to the Veteran in service and failing to discuss the Veteran's consistent reports of shortness of breath during service.  Furthermore, apart from stating that X-rays of the Veteran's chest were normal throughout service, the examiner did not explain his statement that there is no medical evidence to show the manifestation of a chronic underlying disorder in service.

Additionally, the Board's May 2016 remand specifically directed the examiner to address whether the Veteran's shortness of breath or any associated respiratory disability is at least as likely as not related to service.  The examiner attributed the Veteran's current breathing symptoms to his reactive airway disease diagnosed in December 2013, but he did not specifically opine as to whether the Veteran's reactive airway disease was at least as likely as not related to service.  

Accordingly, the Board finds the March 2015 examiner's opinion to be inadequate and a remand is necessary in order to obtain a VA examination by a different VA examiner in order to assure compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of any disability manifested by shortness of breath, to include diagnosed asthma and reactive airway disease.  The entire claims file must be reviewed by the examiner.  

Based on a review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability manifested by shortness of breath (to include asthma and reactive airway disease) is related to his active service or any incident therein.

The VA examiner must comment on evidence of post-service diagnoses of asthma and reactive airway disease, and lay and medical evidence of record, including the Veteran's reports of continuous symptoms, an April 1996 report of shortness of breath on a medical questionnaire, an April 1996 report of medical history that notes shortness of breath from 1971 to 1985, usually daily, treated symptomatically, and with no problems since leaving the paint shop; and pulmonary function tests conducted between November 1982 and March 1990.

The examination report must include a rationale for all opinions expressed.  

2.  The AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


